 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8   GINNY RENE BURNS,                                  Case No. 1:19-cv-01534-SAB

 9                    Plaintiff,                        ORDER VACATING ORDER GRANTING
                                                        PLAINTIFF’S MOTION TO PROCEED IN
10           v.                                         FORMA PAUPERIS AND SCHEDULING
                                                        ORDER AND RECALLING SUMMONS
11   COMMISSIONER OF SOCIAL SECURITY,                   ISSUED NOVEMBER 12, 2019

12                    Defendant.                        (ECF Nos. 3, 4, 5)

13

14          Plaintiff Ginny Rene Burns, proceeding pro se in this action, filed a complaint on

15 October 29, 2019, along with an application to proceed in forma pauperis pursuant to 28 U.S.C.

16 § 1915.        (ECF Nos. 1, 2.)    On November 12, 2019, an order issued granting Plaintiff’s

17 application to proceed in forma pauperis and inadvertently ordered that the summons in the

18 action should issue. The Court shall therefore vacate the November 12, 2019 order and reissue

19 an order addressing Plaintiff’s application to proceed in forma pauperis.
20          Accordingly, IT IS HEREBY ORDERED that:

21          1.       The November 12, 2019 Order Granting Application to Proceed In Forma

22                   Pauperis and Scheduling Order are VACATED; and

23          2.       The summons issued on November 12, 2019 are RECALLED.

24
     IT IS SO ORDERED.
25

26 Dated:        November 13, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
